Case 1:14-cv-01317-RGA Document 839 Filed 03/01/19 Page 1 of 2 PageID #: 60653


                                                                                             WILMINGTON
                                                                                            RODNEY SQUARE

                                                                                                NEW YORK
                                                                                        ROCKEFELLER CENTER




                                                                                             Melanie K. Sharp
                                                                                                  P 302 571 6681
                                                                                                  F 302 576 3333
                                                                                              MSHARP@YCST COM



                                           March 1, 2019

BY E-FILE AND HAND DELIVERY

The Honorable Richard G. Andrews
United States District Court of Delaware
844 North King Street
Wilmington, DE 19801

               Re:     Amgen Inc.v. Sanofi and Regeneron Pharmaceuticals, Inc.
                       C.A. No.: 14-1317-RGA (Consolidated) – Permanent Injunction Hearing
                       June 13-14, 2019

Dear Judge Andrews:

        As Your Honor requested, attached please find a form of order setting the permanent
injunction hearing for a total of eight (8) hours on June 13 and 14 and the page limits for briefing
completed in advance. The proposed order implements Your Honor’s rulings on February 25,
2019, after counsel for both sides agreed to the hearing dates and the page limits at side-
bar. (See Trial Tr. 964:18-20.) The post-trial briefing schedule, which provides for completion
of briefing by April 22, was set April 20, 2018. (D.I. 454, Tr. 25:10-12) Your Honor denied
Defendants’ request on February 25 to postpone briefing. (Trial Tr. 866:11-21)

       Amgen respectfully requests that Your Honor enter this order to preserve the earliest
hearing date the Court’s very full calendar will allow. As Amgen’s counsel noted at sidebar, a
prompt hearing on injunctive relief is its highest priority. Amgen’s patents have now twice been
found valid by a jury, and Amgen continues to be irreparably harmed every additional day
Defendants’ admitted infringement continues. Amgen’s counsel and witnesses immediately
arranged their schedules to be available on the June 13 and 14 dates agreed upon on Monday
(February 25) of this week and opposes any delay in the hearing.

        Unfortunately, the proposed order is not a joint submission because Defendants advised
Amgen late yesterday afternoon for the first time that they now have concerns about the
scheduled hearing due to apparent witness unavailability. Defendants’ counsel represent that
two of their expert witnesses (Drs. Oster and Duggan, the second of whom Defendants may not
call) are available on only the first of the two days scheduled for hearing. Another defense
expert, Dr. Eckel, is unavailable both days. And Dr. Schleifer, Regeneron’s CEO, who was
present in the courtroom when the hearing was scheduled, is also apparently unavailable both

            Rodney Square ● 1000 North King Street ● Wilmington, DE 19801
                 P   302.571.6600      F   302.571.1253      YoungConaway.com
Case 1:14-cv-01317-RGA Document 839 Filed 03/01/19 Page 2 of 2 PageID #: 60654
YOUNG CONAWAY STARGATT & TAYLOR, LLP
The Honorable Richard G. Andrews
Page 2

days. Amgen is willing to work with Defendants to address all of those challenges by, for
example, taking Defendants’ witnesses out of order and, if the Court has any time whatsoever
earlier in the same week (the week of June 10), taking the testimony of Drs. Eckel and Schleifer
on earlier dates. Alternatively, if necessary, hearing testimony could be videotaped in advance,
or counsel could arrange for a live remote video feed during some portion of the time now
reserved for hearing, if that would be acceptable to the Court.

       Defendants wish to call chambers to request additional dates for the hearing. Amgen
opposes any delay and will continue to explore with Defendants’ counsel the foregoing solutions
to keep the June 13 and 14 hearing dates as scheduled.


                                                    Respectfully,

                                                      /s/ Melanie K. Sharp
                                                    Melanie K. Sharp (No. 2501)


Enclosure
cc:    All counsel of record (by CM/ECF)
01:24222229.1
